PER CURIAM.
This disciplinary proceeding by The Florida Bar against James C. Collier, a member of The Florida Bar, is presently before us on complaint of The Florida Bar and Report of Referee. No petition for review has been filed.
The report of the referee indicates the respondent was extremely dilatory in the administration of an estate and failed to properly comply and respond to orders of *96the circuit judges responsible for the probate division for Orange County.
The referee recommends the following disciplinary measures be imposed:
IV. Recommendation as to Disciplinary measures to be applied: I recommend that Respondent be (A) suspended from the practice of law for a period of 60 days with automatic reinstatement at the end of the period of suspension as provided in Rule 11.10(3); (B) placed on probation for a period of 2 years and while on probation, he report quarterly the status and progress of every probate and guardianship case being handled by him to the Board of Governors of The Florida Bar; and (C) required to pay the costs [$296.75] of this disciplinary proceeding.
We agree with the referee’s conclusion that respondent has violated disciplinary rules 1-102(A)(5), 6-101(A)(3), 7-101(A)(2), and 7-101(A)(3). Respondent is hereby disciplined consistent with the referee’s recommendation. The suspension shall be effective July 21, 1980, thereby giving respondent time to close out his practice and take the necessary steps to protect his clients, and it is ordered that respondent shall not accept any new business.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON and ALDERMAN, JJ., concur.